ITEMID: 001-23430
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: KARAHALIOS v. GREECE
IMPORTANCE: 1
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Ioannis Karahalios, is a Greek national who was born in 1942 and lives in Athens.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant is a civil engineer and building contractor. The present case concerns proceedings brought by the applicant for payment of the balance due for work done under a public works contract.
On 16 November 1993 the Tripolis Administrative Court of Appeal (Τριμελές Διοικητικό Εφετείο) allowed his claim and determined the amounts to be paid him by the treasury of the Arcadia prefecture (judgment no. 175/1993).
On 15 March 1994 the Arcadia prefecture appealed on points of law.
On 1 March 1999 the Supreme Administrative Court dismissed the appeal as being out of time (judgment no. 612/1999). Judgment no. 175/1993 then became final. However, despite the steps taken by the applicant the authorities have not yet paid him the sums due.
1. Section 8 of Law no. 2097/1952 regulating certain cases to which the Law on the Collection of Public Receipts relates used to contain the following provision:
“Enforcement of judicial decisions (of civil or criminal courts, the Supreme Administrative Court and the Court of Audit) whereby the State is ordered to pay a debt or legal costs shall be prohibited, as shall that of any authority to execute by which the State must pay such a debt.
Service of a demand for payment of such debts shall be prohibited and if it is effected nonetheless, such service shall in no way bind the State.”
The Court of Cassation had ruled that section 8 of Law no. 2097/1952 was consistent with the Greek Constitution and the Convention (judgment no. 1039/1995).
2. Subsequently, at its tenth plenary session on 14 February 1999, the Court of Audit held that, in the light of Article 6 § 1 of the Convention, it should be possible to bring enforcement proceedings against the State as well.
3. Article 95 § 4 of the Constitution, as amended following the constitutional reform of April 2001, now provides:
“... Judicial decisions shall also be enforceable against the State, local authorities and public-law entities ...”
In a recent judgment the Court of Cassation, sitting in plenary session, held that section 8 of Law no. 2097/1952 ran counter to Article 6 of the Convention and that it should be regarded as having been repealed, particularly since the constitutional reform of April 2001.

